July 28, 1975

The Honorable M. L. Brockette                       Opinion No. H- 651
Commissioner    of Education
Texas Education Agency                              Re: Whether a school district
201 East Eleventh Street                            operating under a consultation
Austin, Texas    78701                              agreement may meet in closed
                                                    session.

Dear Dr.   Brockette:

        You have asked our opinion on a question involving the legality of
certain closed meetings by school boards operating under const&ation agreements.

        The Texas Open Meetings    Act,   article     6252-17,   V. T. C. S. provides   in
part:

                Sec. 2 (a) Except as otherwise provided in this Act
                or specifically   permitted in the Constitution, every
                regular,   special, or called meeting or session of
                every governmental      body shall be open to the public;
                and no closed or executive meeting or session of any
                governmental     body for any of the purposes for which
                closed or executive meetings or sessions are herein-
                after authorized shall be held unless the governmental
                body has first been convened in open meeting or session
                for which notice has been given as hereinafter     provided
                and during which open meeting or session the presiding
                officer has publicly announced that a closed or executive
                meeting or session will be held and identified the section
                or sections under this Act authorizing the holding of such
                closed or executive session.

                . .     .




                                     p.2858
“_




 .     .




     The Honoratie   M. L. Brockette   - page 2




                     (g) Nothing in this Act shall be construed to require
                     governmental   bodies to hold meetings open to the
                     public in cases involving the appointment,      employment,
                     evaluation, reassignment,     duties, discipline,  or
                     dismissal  of a public officer or employee or to hear
                     complaints orcharges     against such officer or ~employee,
                     unless such officer or employee requests a public hearing.

                     . . .

                     (m) Nothing in this Act shall be construed to require
                     school boards operating under consultation agreements
                     provided for by Section 13.901 of the Texas Education Code
                     to deliberate in open meetings regarding the standards,
                     guidelines,  terms or conditions it will follow or instruct
                     its representatives  to follow, in consultation with represent-
                     atives of employee groups.

             Attorney General Opinion H-496 (1975) involved     section   2(g) of the Open
     Meetings Act.   In that opinion we said:

                     It is evident that section 2(g) was intended to cover the various
                     aspects of an individual’s  employment relationship with the
                     governmental    body and in our opinion the section includes
                     discussions pertaining to the setting and adjusting of an
                     individual’s  salary since such discussions necessarily
                     involve an evaluation of the employee’s    performance.

                     Consequently,   you are advised that a school district may
                     discuss in closed session the raising, lowering,     or
                     establishing of the salary of an individual employee,
                     provided that the meeting is publicized as required by
                     section 3A and that any closed session is first announced
                     in open meeting as specified in section 2(a). Also, note
                     the requirement   of section 2(l) that all formal action be
                     taken in public and the provision of section 2(g) giving
                     employees and officers the right to a public hearing on
                     their request.




                                          p. 2859
The Honorable   M.   L. Brockette   - page 3




        In light of that opinion you ask:

                in view of the express provisions of Section 2(m) of
                Article 6252-17, may a school district board meet
                in executive (closed) meeting for discussion on
                salary schedules for a class of employees represented
                under a district (Education Code Section [13.901])
                consultation agreement?

          The question discussed in Attorney General Opinion H-496 concerned
only section 2(g) and did not involve or discuss section Z(m). Section 2(m)
specifically  permits a school district operating under a section 13.901 agree-
ment to meet in executive session regarding the standards, guidelines,        terms
or conditions it will follow or instruct its representatives   to follow in consul-
tation with representatives   of an employee group.    Therefore,    a school board
represented under a district consultation agreement may meet in executive
session to discuss salary schedules for a class of employees to the extent
that the discussion regards the terms or conditions it will follow in the
consultation proceedings.

                                SUMMARY

                A school district operating under a consultation
                agreement pursuant to section 13.901 of the Education
                Code may meet in closed session regarding standards,
                guidelines,  terms or conditions it will fol1o.w or instruct
                its representatives to follow in consultation with repre-
                sentatives of an employee group.

                                                Very truly yours,




                                      p. 2860
The Honorable   M. L. Brockette   - page 4




                         irst Assistant




c. dOBERT HEATH,       Chairman
Opinion Committee

jwb




                                    p. 2861